Per Curiam,
On October 22,1919, plaintiff entered judgment in the court below against defendant, on a judgment note dated November 3,1917, for $1,950; October 30,1919, damages were assessed in the amount of $2,267.92; October 19, 1921, a writ of fieri facias issued, returnable the first Monday of November, 1921, and execution went out; October 27, 1921, defendant took a rule to open judgment and let him into a defense, the grounds alleged being lack of consideration to support the note. The court below opened the judgment, saying: “The depositions leave it a matter of great uncertainty as to whether or not there was any consideration moving to defendant for the judgment note filed of record in this case; we are of opinion, therefore, the rule to open should be made absolute and the matter referred to a jury for determination.” The lien of the execution not having been released, defendant petitioned for a rule to obtain that relief, and the court made this order: “Rule absolute; defendant has leave to enter security in sum of $3,000 to secure judgment, interest and costs, including sheriff’s costs.” We construe this to mean that the lien is released on the entry of approved security as above stated, and not before.
The order appealed from is accordingly affirmed.